DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1, 6, 9, 10, 13, 17, 21, 24, 25, 28, 29, 32, 33 and 36 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark et al. (US2010/0081964),  Claim 11 was rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US2010/0081964) in view of Shuros et al. (US2014/0067036), Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US2010/0081964) in view of Shuros et al. (US2014/0067036) further in view of Larson et al. (US2011/0263950), Claim 30 was rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US2010/0081964) in view of Gordon et al. (US5,411,888), Claim 31 was rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US2010/0081964) in view of Gordon et al. (US5,411,888) further in view of Grate et al. (US2007/0180933), and Claims 7 and 8 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1, 16 and 36 are independent.  As indicated in the Interview Summary filed 28 July 2022, Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the independent claim limitation “comparing the first biomarker measurement with the second biomarker measurement to determine a proximity to the target to provide a first comparison”.
Applicant’s arguments, filed 27 July 2022, with respect to claims 1, 6-12, 16, 17, 21, 24, 25, 28-33 and 36 have been fully considered and are persuasive.  The U.S.C. 102(a)(1) of claims 1, 6, 9, 10, 13, 17, 21, 24, 25, 28, 29, 32, 33 and 36, the 35 U.S.C. 103 rejection of claims 11, 12, 30 1n3 31, and the objection to claims 7 and 8 has been withdrawn. 
Allowable Subject Matter
3.	Claims 1, 6-12, 16, 17, 21, 24, 25, 28-33 and 36 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667